Soule, J.
The ruling of the presiding judge in the Superior Court was correct. The St. of 1874, c. 274, does not apply to the case. The husband, from whom it is contended that the pauper gained a settlement in the defendant town, never gained a settlement of his own in the Commonwealth, and voluntarily abandoned his residence here in the year 1857. His father, under whom it is contended that he has a derivative settlement, voluntarily ceased to reside in the Commonwealth in the year 1854, not having acquired any settlement; and neither has resided in the Commonwealth since. We do not think that the statute in question was intended to give a settlement to persons who voluntarily ceased to be residents of the State twenty years before it was enacted; and by derivation to the sons of such persons, such sons not having resided in the State within seventeen years before, nor at any time since the enactment; and by derivation, further, to the wives of such sons who reside in, and after the enactment have become paupers within, the Commonwealth. There is nothing in this view which conflicts with the decision in either of the cases which have arisen under the statute. Somerville v. Boston, 120 Mass. 574. Endicott v. Hopkinton, 125 Mass. 521. Worcester v. Springfield, 127 Mass. 540. How far the statute reaches, and what is the extreme case to which it applies, it is not for us now to determine.' It is enough for this case that it does not apply to the state of facts here disclosed.

Exceptions overnded.